663 S.E.2d 181 (2008)
In the Matter of Anthony Brett WILLIAMS.
No. S08Y1256.
Supreme Court of Georgia.
June 30, 2008.
Davis, Zipperman, Kirschenbaum & Lotito, Nicholas A. Lotito, Atlanta, for appellant.
*182 Jenny K. Mittelman, William P. Smith III, Atlanta, for appellee.
PER CURIAM.
This disciplinary matter is before the Court on the petition for voluntary discipline of Respondent Anthony Brett Williams in which he requests the imposition of a six-month suspension with conditions on reinstatement. In his petition, Williams admits that he pled guilty to a single violation of OCGA § 45-11-5 (misdemeanor for a public officer to receive money not due him through the use of his office) and was sentenced under the First Offender Act to one year of probation (which could, under certain circumstances, be terminated earlier). The factual basis for the plea was that, while a State paid assistant district attorney, Respondent participated in a scheme initiated by his boss, the then-District Attorney, to obtain from Banks County money to which the District Attorney was not entitled and that Respondent should have known that the details underlying the scheme were not known to, or approved by, the Banks County Board of Commissioners.
Once confronted with his participation, Respondent, who has no prior disciplinary history and who is remorseful, cooperated fully in the ensuing investigations. Rule 8.4(a)(3) of Bar Rule 4-102(d) provides that it shall be a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a misdemeanor involving moral turpitude where the underlying conduct relates to the lawyer's fitness to practice law. The maximum penalty for a violation of Rule 8.4(a)(3) is disbarment. Respondent requests that he be suspended for a period of six months with his reinstatement conditioned upon proof of termination of his probation. The State Bar has no objections.
We have reviewed the record in this matter and we find that a six-month suspension with reinstatement conditioned upon proof of termination of probation is an appropriate level of discipline in this matter. See In the Matter of Walker, 282 Ga. 53, 644 S.E.2d 860 (2007) (120-day suspension for filing fraudulent tax return); In the Matter of Welsh, 279 Ga. 298, 612 S.E.2d 304 (2005) (12-month suspension for three counts of misdemeanor criminal trespass); In the Matter of Hege, 258 Ga. 492, 371 S.E.2d 403 (1988) (six-month suspension for failure to file tax return). Accordingly, Williams' petition for voluntary discipline hereby is accepted and Williams is suspended from the practice of law in this State for six months from the date of this opinion, with his reinstatement conditioned upon acceptable proof that his probation has been terminated. Williams is reminded of his duties under Bar Rule 4-219(c).
Six-Month Suspension with Conditions.
All the Justices concur.